DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election of Invention I directed to device, Claims 16-22 and 31 with traverse, in response to restriction requirements filed 01/19/21 has been acknowledged, Traversal of the restriction was based on a ground that the application is a PCT application, and the Applicant stated that device claims and method claims have such common feature as “a first terminal layer region” that “extends in places up to a side surface of the semiconductor chip”, and that this feature is a special technical feature making a contribution over prior art, requiring examining together all claims of the PCT application on the national stage.
Agreeing with the Applicant that the above limitation is common for independent device and method claims, Examiner disagrees with the Applicant that the above feature as a special technical feature, since independent device Claim 16 is rejected by the current Office Action shows. 
However, since the current Office Action indicated that the examined device claims contain an allowable subject matter, allowing considering method claims for rejoinder with allowable device claims in the future, Examiner suggests the Applicant to review all method claims, at least on an issue of their possible rejections under 35 U.S.C. 112(b), which is especially important for Claim 30.
Status of Claims
Claims 23-30 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 16-22 and 31 are examined on merits herein. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4), because reference characters 601 and 602 (Fig. 1I) and 701 and 702 belong to insulating layers 6 and 7 accordingly (as shown in Figs. 1E and 1I, paragraphs 0103 -0104 of the specification – e.g., based on published application US 2020/0075811), but in Fig. 1I, regions 601/602 and 701/702 are directed to insulating layers 7 and 6, accordingly, instead of to be directed to layers 6 and 7, accordingly.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
Paragraph 0092 states that each region 201 of the active region 20 has a plurality of second openings, which is not clear, since openings 62 are formed in an insulation layer 6 formed on an active layer 20, but not in regions 201.  
Paragraph 0106 contains a letter “P” in front of the last sentence; the letter shall be removed.
Paragraph 0111 refers to “composite 9”, but in paragraph 0085,  composite was identified by number 100, and, as shown in a few paragraphs of the specification, number 9 identifies a mask, not a composite.
Appropriate corrections are required.

Claim Objections
Claim  17 objected to because of the following informalities:  
Claim 17 recites: “the first insulation layer and the second insulation layer each comprise a plurality of sublayers and form a dielectric mirror structure”. Examiner suggests changing the recitation to: “the first insulation layer and the second insulation layer each comprises a plurality of sublayers and forms a dielectric mirror structure”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 31: Claim 31 recites: (line 2): “the substrate”. There is a lack of antecedent basis for using the above article, since Claim 31 depends on Claim 16 that does not recite “a substrate” (but Claim 22 – does).
Appropriate correction is required.
For this Office Action, the above limitation of Claim 31 was interpreted as presented, but Claim 31 was interpreted as being dependent on Claim 22, not on Claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claim 31 is understood, Claims 16, 20-22, and 31 are rejected under 35 U.S.C. 103 
In re Claim 16, Shelton teaches an optoelectronic semiconductor chip (Abstract) comprising:
a semiconductor layer sequence 22, 24 (Figs. 1-2, 10-12, paragraphs 0030-0031) having 
an active region that generates radiation (paragraph 0031), 
a first semiconductor layer – an n-type layer 22 and an n-type layer of mesa 24, 
and a second semiconductor layer – as a p-type layer of mesa 24 (paragraph 0031), 
the active region being arranged between the first semiconductor layer and the second semiconductor layer (paragraph 0031);
a first contact 64 and a second contact 62 (Figs. 9-12, paragraphs 0045-0046) for external electrical contacting of the semiconductor chip;
a first terminal layer region 44 (Figs. 8-12, paragraphs 0037 and 0040 – as an extension of conductor 36 over vias 34 disposed above an electrode 14, see Fig. 4 and paragraph 0038 on vias 34), through which the first contact 64 electrically conductively connects to the first semiconductor layer – comprising layer 22;
a second terminal layer region 42 (paragraphs 0037, 0040 – as a continuous layer created by extensions of conductor 36 over electrodes 12 identified by number in Figs. 3, 6-12), through which the second contact 62 electrically conductively connects to the second semiconductor layer; and
a first insulation layer 32 (Figs. 6-12, paragraph 0037) and a second insulation layer 52 (Figs. 7-12, paragraph 0046); wherein
the first terminal layer region 44 and the second terminal layer region 42 are each arranged in some areas between the first insulation layer 32 and the second insulation layer 52 in a vertical direction;
the first terminal layer region 44 and the second terminal layer region 42 are arranged side by-side without overlapping (see Figs. 5-6); and
the first terminal layer region 44 extends in places almost up to a side surface of the semiconductor chip.
Shelton does not explicitly teach dispositions of semiconductor layers in a semiconductor stack creating his light emitting diode, and, accordingly, does not teach that the vertical direction of his stack is perpendicular to a main extension plane of the active region. Shelton does not teach that the first terminal layer regions extends in places up to a side surface of the semiconductor chip – in his device, there is a light distance between an end part of the first terminal layer and a side surface of the semiconductor chip.
Chae teaches (Figs. 21-23, paragraphs 0162, 0168) a light emitting device in which a vertical direction of its semiconductor stack (comprised layers 110, 120, 130, paragraph 0115) extends perpendicular to that of the active layer 120. Chae further teaches that a first terminal layer 210 (disposed above the semiconductor layer stack and electrically connected to the first semiconductor layer 110) extends up to a side surface of a semiconductor chip.
Shelton and Chae teach analogous art directed to a stack of semiconductor layers of a light emitting device disposed on a substrate, with the first semiconductor layer and the substrate creating a flush side surface, and one of ordinary skill in the art 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Shelton device such that its active layer is disposed such that an extension of its main plane would be perpendicular to a vertical direction of the device (e.g., per Chae), in order to enable a structural disposition of semiconductor layer in the semiconductor stack creating a light emitting device.
It would have been further obvious for one of ordinary skill in the art before filing the application to further modify the Shelton/Chae device by extending the first terminal layer of Shelton up to a side surface of the semiconductor chip (e.g., to make it flush with the first semiconductor layer and the substrate layer at a side surface of the chip), wherein such modification allows improving a repeatability of creating semiconductor chips (e.g., by avoiding creating a slight difference between a side of the chip and that of the first terminal layer).
In re Claim 20, Shelton/Chae teaches the optoelectronic semiconductor chip of Claim 16 as cited above.
Shelton further teaches (Fig. 10) that the second insulation layer 52 runs around the first terminal layer region 44 in a lateral direction. 
In re Claim 21,
In re Claim 22, Shelton/Chae teaches the optoelectronic semiconductor chip pf Claim 16 as cited above.
Shelton further teaches (Figs. 6-10) that the semiconductor layer sequence 22, 24 is arranged on a substrate 20 (paragraph 0030), the first contact 64 and the second contact 62 are arranged on a side of the semiconductor layer sequence facing away from the substrate 20, and radiation generated during operation of the semiconductor chip exits through the substrate – which is transparent for radiation generated by the light emitting diode (paragraph 0030), while layer 36 covering most of the semiconductor layer sequence on the side opposite to that of the substrate is reflective as being formed from a silver or gold (paragraph 0041).
In re Claim 31, Shelton/Chae teaches the optoelectronic semiconductor chip of Claim 16 (e.g., “of Claim 22”, in accordance with the claim interpretation) as cited above, wherein, as shown for Claim 16, the first terminal layer is extended up to a side surface of the semiconductor chip, which makes its obvious that in the Shelton/Chae structure (per Claim 16, and in view of disposition of the first semiconductor layer of Shelton (e.g., its part 22 in Fig. 10 pf Shelton), the first semiconductor layer, the substrate, and the first terminal layer 44 are flush with the side surface of the semiconductor chip.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton/Chae in view of Ogawa et al. (US 2012/0256221). 
In re Claim 17, Shelton/Chae teaches the optoelectronic semiconductor chip of Claim 16 as cited above.

Ogawa teaches (Figs. 2, paragraphs 0037, 0062) that a dielectric layer 4 comprises a multilayer dielectric structure that forms a dielectric mirror.
Shelton and Ogawa teach analogous art directed to a light emitting diode, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Shelton device in view of the Ogawa device, since they are from the same field of endeavor, and Ogawa created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Shelton/Chae device of Clam 16 by creating first and second insulating layers of Shelton as multilayer dielectric structure, each forming a dielectric mirror, in order to reflect parts of radiation from escaping in a direction away from the substrate. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton/Chae in view of Yoon et al. (US 2011/0156070).
In re Claim 18, Shelton/Chae teaches the optoelectronic semiconductor chip of Claim 16 as cited above, but does not teach that the first terminal layer region at least partially runs around the active region in a lateral direction. However, in Shelton, the first 
Yoon teaches an optoelectronic semiconductor chip (Abstract), in which (Figs. 2-3, paragraph 0011) an electrode 21, 22, 23 coupled to a first semiconductor layer 13 at least partially runs around an active region 15 in a lateral direction.
Shelton/Chae and Yoon teach analogous art directed to vertical light emitting devices, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Shelton/Chae device in view of the Yoon device, since devices are from the same field of endeavor, and Yoon referred to a practice used in the industry of creating light emitting devices.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Shelton/Chae device of Claim 16 by extending an electrode connected to the first semiconductor layer (and, accordingly, extending the first terminal layer) at least partially around the active layer in the lateral direction, if such modification is beneficial for creating a desirable increased area of a uniform current dispersion (Yoon, paragraphs 0010, 0011).

Allowable Subject Matter
Claim 19 is objected to as being dependent on the rejected base claim, but would be allowed if amended to include all limitations of the base claim and all intervening claims.
Reason for Indicating Allowable Subject Matter


Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/10/21